The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Allowable Subject Matter
The claims recite novel subject matter while being rejected as indefinite.  Within each claim as a whole the examiner deems the novel limitation to be that the slave device receives the errored command and responds according to a read or write operation; during a read operation the slave device sends data to the master having less protection than the command; and the slave sends an intentional error to the master in response to the errored command, the intentional error being generated by inverting a parity bit.  The closest prior art is considered to be Harai which teaches a host to flash memory controller interface in which host commands include error detection code and when the matching error detection code is not returned the host will know that a transmission error occurred and can send a signal to the controller to resend the data.


Claim Objections
Claim 1 line 2 should read "configured to send a command".Claim 1 line 6 should read "one or a plurality of bonds".
Claim 1 line 11 should read "according to a read or write operation".
Claim 1 line 12 should read "during a read operation".  This could also be "the read operation" except that the previous line recites "read or write operation" and does not provide antecedent basis for the read operation.
Claim 1 line 13 should read "from the master device, wherein the command has higher protection".
Claim 1 line 17 should read "data comprise 
Claim 1 line 17 should end with "and".
Claim 2 line 5 should read "one or the plurality of bonds".
Claim 2 line 7 should read "according to a read or write operation".
Claim 3 line 1 should read "during a read operation".  This could also read "during the read operation" to refer to the "read or write operation" of claim 2, but this would raise indefiniteness issues because parent claim 1 also recites "a read operation" and there is unclear antecedent basis.  Also, where claim 2 recites "according to a read or write operation" does not provide antecedent basis for either operation individually, unless the read operation or write operation is positively recited by the claim.
Claim 3 line 7 recites "one or more main data" and is objected to for the same reason as claim 1 line 17.
Claim 5 line 4 recites "one or more main data" and is objected to for the same reason as claim 1 line 17.
Claim 5 lines 4-5 should read "have different values than the".
Claim 6 line 1 recites "one or more address data" and is objected to for the same reason as claim 1 line 17.
Claim 6 line 2 should read "with a corresponding address data parity bit".
Claim 6 line 5 should read "with a corresponding address data parity bit".
Claim 9 lines 1-2 recite "one or more write data" and "one or more address data".  Lines 5 and 6 recites "one the one or more write data" and "the one or more address data".  These lines are objected to for the same reason as claim 1 line 17.
Claim 9, the last line should read "prevent the write data from being 
Claim 10 lines 6-7 should be rephrased for clarity.  Possibly they should recite "in response to not executing the errored command."
Claim 11 line 4 should read "through-silicon-vias".Claim 11 line 6 should read "sending a command".
Claim 11 line 8 should read "during a read operation".Claim 11 line 11 should read "responding to the errored command".Claim 11 line 12 should read "according to a read or write operation".
Claim 11 line 16 should end with "and".
Claim 12 line 2 should read "according to a read or write operation".
Claim 13 line 1 should read "during a read operation".Claim 13 line 7 recites "one or more main data" and is objected to for the same reason as claim 1 line 17.
Claim 15 lines 4-5 should read "have different values than the".
Claim 16 line 1 recites "one or more address data" and is objected to for the same reason as claim 1 line 17.
Claim 16 line 2 should read "with a corresponding address data parity bit".
Claim 16 line 5 should read "with a corresponding address data parity bit".
Claim 19 lines 1-2, 6 and 10 recite "one or more write data" and "one or more address data" and are objected to for the same reason as claim 1 line 17.
Claim 19 lines 2 and 3 should read "with a corresponding write data parity bit", "with a corresponding address data parity bit" and "with a corresponding write command".



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 9 recites that "the errored command represents the command having a parity or other error".  This is unclear.  The command, in this claim, is a command from the master device to the slave device.  The errored command is a command that is responded to by the slave device according to a read or write operation, and so it is similar to the command.  How the errored command can be said to represent an error-free command is unclear.  
	It seems as though this limitation is making a provision in the claim itself, for the term "errored command" to be a type of "the command" that includes an error.  In that case the claim could recite "the errored command is similar to the command, and includes a parity or other error".  Or the claim could recite multiple commands from the master to slave, and the errored command is one of those commands and includes a parity or other error.  
	Provisional relabeling of claim elements via "represents" is not a normal claim language technique and is indefinite unless "represents" is defined in the specification.  In this case, the language is repeated in the specification but is not defined.

Claim 1, the last line recites "the parity bit of the data".  This limitation lacks antecedent basis.  The previous line recites "the data and the intentional error data comprises one or more main data and a parity bit".  This does not provide antecedent basis for the data alone and it appears to recite a shared parity bit.  Either this previous line could recite "the data and the intentional error data each comprises one or more main data and a parity bit" or the last line could read "the parity bit of the data and the intentional error data" or else just "the parity bit 

Claim 3, the last two lines recite "the parity bit of the other data".  This limitation lacks antecedent basis for the same reasons as described for claim 1, above.

Claim 4 recites "the intentional error data/the other intentional error data".  The use of the slash between the two elements is unclear.  It is unclear whether this equates to "and" or "or" or "and/or".  The slash should be replaced a definite term.

Claim 5 line 4 recites "the error data/the other error data".  This use of a slash between elements is indefinite as discussed for claim 4, above.

Claim 5 lines 5, 6 and 7 all use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 6 lines 7-10 recites many elements that use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.
Claim 7 line 2 recites elements that use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 8 lines 1-2 recite that "the master device further comprises a master device interrupt", "the slave device further comprises a slave device interrupt", and "other slave devices further comprise other slave devices interrupts".  While the use of an interrupt signal is known in the art, the structural component of "a master device interrupt" or "slave device interrupt" is not well known in the art.  While Applicant may be their own lexicographer, any new terms must be defined by the specification.  The specification does not define or elaborate on the nature of this component and it is therefore indefinite.

Claim 8 lines 5-9 recite elements that use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 10 lines 1-6 recite elements that use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 10 recites "slave device interrupt" and "other slave devices interrupts" and is rejected for the same reason as claim 8, above.

Claim 11 lines 9-10 recite "the errored command represents the command".  This is indefinite for the same reasons as discussed for claim 1 line 9, above.

Claim 13 lines 5-6 should be rephrased for grammar.  They do not current recite any active step.  The examiner suggests perhaps "wherein sending other intentional error data to the master device by the other slave devices is performed in response to receiving the error command".

Claim 11, the last line recites "the parity bit of the data".  This limitation lacks antecedent basis for the same reasons as described for claim 1, above.

Claim 13, the last two lines recite "the parity bit of the other data".  This limitation lacks antecedent basis for the same reasons as described for claim 1, above.

Claim 14 line 2 uses a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 15 lines 4-7 all use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 16 lines 8-10 recites elements that use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 17 lines 1-2 use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.
Claim 18 lines 2-3 recite "master device interrupt", "slave device interrupt" and "other slave devices interrupts" and is rejected for the same reason as claim 8, above.

Claim 18 lines 5-9 recite elements that use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.
Claim 18 lines 5-6 should be rephrased for grammar.  It is unclear what is performed by the master device.

Claim 20 lines 1-6 recite elements that use a slash between elements as some form of combination.  This is indefinite as discussed for claim 4, above.

Claim 20 recites "slave device interrupt" and "other slave devices interrupts" and is rejected for the same reason as claim 8, above.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adachi teaches a memory controller generating a read error status indicator which is transmitted back to the host. Bains teaches including CRC data with memory commands and the memory module will ignore commands with errors.  Choi teaches a memory controller detecting a error-generated command based on buffering commands and re-requesting an operation after a command has an error.





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114